Citation Nr: 0735611	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-14 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a right 
shoulder injury, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

A May 2006 decision of the Board denied the veteran's claim 
for service connection for a cervical spine disorder.  This 
decision also remanded the veteran's claim for an increased 
rating for his right shoulder disability and his claim for a 
total rating based on individual unemployability (TDIU).  By 
rating decision in April 2007 the RO granted the veteran's 
claim for TDIU.  Accordingly, only the veteran's right 
shoulder claim is currently in appellate status before the 
Board. 


FINDINGS OF FACT

1.  The veteran's right upper extremity is his major 
extremity.

2.  The veteran has scapulohumeral ankylosis, and considering 
functional limitation associated with pain, fatigue, and 
weakness, the veteran's right shoulder disability results in 
limitation of motion of the right arm to less than 25 degrees 
from the side.


CONCLUSION OF LAW

The criteria for 50 percent rating for residuals of right 
shoulder injury have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5200 to 5203 (2007); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

History and Analysis

The veteran maintains that he is entitled a rating in excess 
of 40 percent for his residuals of a right shoulder injury.  
The veteran has had a 40 percent rating in effect since March 
1995.  He submitted his claim for an increased rating in July 
1999.  

The veteran testified before a Hearing Officer in February 
2001 that he had flare-ups of pain in his right shoulder.  He 
said that the pain on a scale of 1 to 10 could reach 9.  At a 
hearing before the undersigned Veterans Law Judge in February 
2006 the veteran reported that he sometimes woke up to find 
his right arm numb.  The veteran stated that his right 
shoulder was frozen and that he was unable to drive and 
unable to lift or pull anything because of his right shoulder 
disability. 

The medical reports reveal that the veteran has end stage 
degenerative joint disease of the right shoulder with muscle 
atrophy, loss of strength, and loss of range of motion.

Disability of the shoulder and arm are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 through 5203.  The veteran's 
right shoulder disability is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (limitation of motion of arm).  
The veteran is right extremity/hand-dominant.  With 
limitation of motion of the arm to 25 degrees from the side, 
a maximum 40 percent rating is assigned for the major arm 
under this diagnostic code.  Therefore, this diagnostic code 
does not provide the basis for assignment of a higher 
disability evaluation.

Consequently, the Board will consider whether a higher, or a 
separate compensable, evaluation may be assigned using 
another diagnostic code.

A 50 percent rating is for assignment under Diagnostic Code 
5202 for fibrous union of the humerus.  Fibrous union of the 
right humerus was not shown on VA examinations in September 
1999, May 2000, April 2001, and October 2002.  The December 
2006 VA examination report notes that fibrous union may be a 
contributing factor to the veteran's right shoulder 
disability.  While it is not clear from the December 2006 VA 
examination report that the veteran actually has fibrous 
union of the right shoulder, as shown below, the Board has 
determined that the veteran has met the criteria for a 50 
percent rating under Diagnostic 5200.  Therefore the Board 
need not make a determination as to whether the veteran 
currently has fibrous union of the right shoulder.

A 50 percent rating is for assignment under Diagnostic Code 
5200 for major extremity scapulohumeral ankylosis with 
abduction limited to 25 degrees from the side.  A review of 
the medical evidence reveals fluctuating levels of ability to 
abduct the right shoulder.  A September 1999 VA examination 
report indicated that the veteran had essentially no flexion 
or abduction of the right shoulder due to pain.  On VA 
examination in May 2000 abduction of the right shoulder was 
limited to 30 degrees, on VA examination in April 2001 
abduction was limited to 20 degrees, and on VA examination in 
October 2002 active abduction was up to 50 degrees.

These VA examination reports, dated in September 1999, May 
2000, April 2001, and October 2002 do not include a specific 
diagnosis of scapulohumeral ankylosis.  However, the veteran 
was noted to be developing a frozen shoulder on VA 
examination in April 2001.  Furthermore, in September 1999 
the veteran was found to have essentially no active forward 
flexion or active abduction, and in April 2001 the veteran's 
right shoulder abduction was limited to 20 degrees.  This 
shows that on some occasions the veteran's right shoulder 
abduction was so limited as to meet one of the criteria for a 
50 percent rating under Diagnostic Code 5200 (limited to 25 
degrees or less).  On VA examination in December 2006, the 
veteran was specifically noted to have scapulohumeral 
ankylosis of the right shoulder, meeting the other 
requirement for a 50 percent rating under Diagnostic Code 
5200.  While the veteran was noted to have 60 degrees of 
active abduction in December 2006, which is above the 25 
degree limitation requirement of Diagnostic Code 5200, the 
December 2006 VA examiner reported that the veteran had pain 
on abduction beginning at 10 degrees, and that the veteran 
had loss of use on repetitive motion.  Considering that some 
previous VA examinations had shown limitation of abduction to 
less than 25 degrees, and considering functional limitation 
associated with pain, fatigue, weakness, and loss of use, the 
Board finds that at times the veteran's right shoulder 
disability results in limitation of motion of the right arm 
to less than 25 degrees from the side.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Since limitation of motion to 25 degrees or less has 
been shown, and since scapulohumeral ankylosis of the right 
shoulder was shown in December 2006, and to some extent in 
April 2001 as well, the Board finds that the veteran meets 
the criteria for a 50 percent rating under Diagnostic Code 
5200.

Of Diagnostic Codes 5200 through 5203, only Diagnostic Code 
5202 provides for a rating in excess of 50 percent.  A rating 
in excess of 50 percent under Diagnostic Code 5202 requires 
nonunion of the humerus (false flail joint) or loss of head 
of the humerus (flail shoulder).  The VA clinical records, 
and the VA examination reports dated in September 1999, May 
2000, April 2001, October 2002 and December 2006, do not 
reveal nonunion of the humerus or loss of head of the 
humerus.  The December 2006 VA examination report 
specifically states that there is no nonunion/flail joint or 
flail shoulder.  Accordingly, in the veteran's case, 
Diagnostic Codes 5200 through 5203 cannot be the basis for an 
evaluation in excess of 50 percent.

The Board notes that the May 2000 VA examiner said that 
neurological examination of the veteran's right shoulder was 
essentially normal, and the December 2006 VA examiner stated 
that there was no evidence of loss of sensation to the right 
upper extremity and that there was no indication that there 
was any nerve impairment related to the right shoulder.  
Consequently, the Board finds that the veteran does not have 
neurological impairment residual of his right shoulder injury 
and thus is not entitled to a separate compensable rating 
based on neurological impairment.  

Based on the foregoing, the Board concludes that the veteran 
is entitled to an increased rating of 50 percent, and no 
higher, for the residuals of a right shoulder injury.



Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this case the RO denied the veteran's claim in February 
2000, before the current section 5103(a) notice requirements 
became effective.  The unfavorable RO decision that is the 
basis of this appeal was already decided - and appealed - 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The record reflects that the veteran was provided the 
required notice in a May 2006 letter.  The letter 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter also informed 
the veteran of the type of evidence necessary to establish 
disability ratings and effective dates in compliance with 
Dingess, supra.  The Board finds that any timing error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran 
participated effectively in the processing of his claim by 
way of submitting relevant medical evidence and providing 
testimony at two hearings, but the RO also readjudicated the 
case by way of a supplemental statement of the case issued in 
April 2007, after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA medical records and has provided 
the veteran with VA medical examinations.  The veteran has 
submitted VA medical records and he has provided testimony 
before a Hearing Officer at the RO and before the undersigned 
Veterans Law Judge.  At the February 2006 hearing the veteran 
stated that he received all his medical treatment through VA.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A 50 percent rating for residuals of a right shoulder injury 
is granted, subject to the law and regulations regarding the 
award of monetary benefits.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


